— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rigler, J.), rendered November 20, 1981, convicting him of murder in the *81second degree (two counts), robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment reversed, on the law, and new trial ordered for the reasons stated in this court’s memorandum decision on the codefendant’s appeal (People v Cruz, 100 AD2d 882). Lazer, J. P., Mangano, Gibbons and Bracken, JJ., concur.